FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of November 13, 2013 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 29, Avenue de la Porte-Neuve 3rd floor L-2227 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris's press release announcing its 2013 third quarter results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 13, 2013 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2013 Third Quarter Results The financial information contained in this press release is based on unaudited consolidated condensed interim financial statements presented in U.S. dollars ($) and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, November 6, 2013- Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (“Tenaris”) today announced its results for the quarter and nine months ended September 30, 2013 with comparison to its results for the quarter and nine months ended September 30, 2012. Summary of 2013 Third Quarter Results (Comparison with second quarter of 2013 and third quarter of 2012) Q3 2013 Q2 2013 Q3 2012 Net sales ($ million) (15%) (9%) Operating income ($ million) (20%) (21%) Net income ($ million) (27%) (28%) Shareholders’ net income ($ million) (28%) (31%) Earnings per ADS ($) (28%) (31%) Earnings per share ($) (28%) (31%) EBITDA* ($ million) (15%) (8%) EBITDA margin (% of net sales) 25.7% 25.8% 25.6% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) and in Q3 2012 excludes a non-recurring gain of $49 million, recorded in Other operating income corresponding to a tax related lawsuit collected in Brazil. Sales and operating income decreased with sequential sales affected principally by the impact of project delays on line pipe shipments in Brazil and a less favorable mix of OCTG products with lower sales in the Middle East and Africa, in addition to the seasonal impact of Northern Hemisphere plant stoppages. Net income was negatively affected by a $45 million deferred income tax provision, following the enactment of a new 10% withholding tax in Argentina. Cash flow from operations amounted to $753 million for the quarter including a strong reduction in working capital. Our net cash position (cash and other current investments less total borrowings) increased to $785 million. Interim Dividend Payment Our board of directors approved the payment of an interim dividend of $0.13 per share ($0.26 per ADS), or approximately $153 million. The payment date will be November 21, 2013, and the ex-dividend date will be November 18, 2013. Market Background and Outlook Drilling activity in North America in the year to date has consolidated, supported by improving operator cash flows on higher oil prices and drilling efficiencies. Going into next year, it is expected that operator cash flows will support an increase in drilling activity if oil and gas prices remain close to current levels. In the rest of the world, oil and gas prices close to current levels should continue to support the ongoing expansion in drilling activity in the Middle East and offshore regions and onshore activity in other regions should remain stable. In this environment, in the fourth quarter and going into 2014, we expect a strong level of sales in the Middle East and Africa and a rising level of sales in North America. In South America, although sales of OCTG products are expected to increase led by higher shale activity in Argentina, sales and shipments of line pipe products will continue to be affected by project delays in Brazil. EBITDA margins are expected to remain stable while the overall EBITDA level should increase in line with sales. Analysis of 2013 Third Quarter Results Tubes Sales volume (thousand metric tons) Q3 2013 Q2 2013 Q3 2012 Seamless (9%) (4%) Welded (22%) (27%) Total (13%) (12%) Tubes Q3 2013 Q2 2013 Q3 2012 (Net sales - $ million) North America (6%) (26%) South America (27%) (22%) Europe (9%) (21%) Middle East & Africa (25%) 98% Far East & Oceania 14% 43% Total net sales ($ million) (15%) (10%) Operating income ($ million) (22%) (23%) Operating margin (% of sales) 19.5% 21.1% 22.7% Net sales of tubular products and servicesdecreased 10% year on year and 15% sequentially. Sequentially, sales were mainly affected by lower shipments of offshore line pipe in Brazil and lower sales to the Middle East and Africa. Sequentially, North American sales declined principally due to lower sales of line pipe reflecting a more competitive situation for less differentiated products. In South America, sales declined due to lack of line pipe shipments in Brazil reflecting project implementation delays and premium OCTG stock adjustments in Argentina pursuant to the implementation of our alliance with YPF where we took over the management of their existing inventories. In the Middle East and Africa sales decreased compared to a record prior quarter due to the timing of shipments. Operating income from tubular products and services, decreased 22% sequentially and 23% compared to the previous year. Sequentially, the decline in operating income was mainly due to the decline in sales and a lower operating margin due to the negative effect of lower sales on the absorption of fixed costs (i.e., depreciation and amortization). Others Q3 2013 Q2 2013 Q3 2012 Net sales ($ million) (10%) 1% Operating income ($ million) 30 26 18% 24 27% Operating margin (% of sales) 15.8% 12.2% 12.6% Net sales of other products and servicesdecreased 10% sequentially and increased 1%year on year. The sequential decline in sales was mainly due to lower sales of industrial equipment in Brazil. Despite the sequential decline in sales, operating income increased 18% mainly due to better performance of our sucker rods and electric conduit businesses. Selling, general and administrative expenses, or SG&A, amounted to $439 million, or 18.2% of net sales in the third quarter of 2013, compared to $529 million, 18.7% in the previous quarter and $459 million, 17.3% in the third quarter of 2012. The sequential decine in SG&A expenses was mainly due to lower selling expenses associated with lower shipment volumes and a reduction in the allowance for doubtful accounts following the collection of overdue accounts receivable. Other operating results, amounted to an expense of $4 million in the third quarter of 2013, compared to an expense of $7 million in the previous quarter and an income of $44 million in the third quarter of 2012. The income in the third quarter of 2012, was related to a $49 million payment from the Brazilian government, in interest and monetary adjustment over a tax benefit received in 1991. Financial results amounted to a loss of $17 million in the third quarter of 2013, compared to a loss of $11 million in the previous quarter and a loss of $24 million in the third quarter of 2012. Equity in earnings of associated companiesgenerated a gain of $10 million in the third quarter of 2013, compared to a gain of $12 million in the previous quarter and a gain of $11 million in the third quarter of 2012. These results were mainly derived from our equity investment in Ternium (NYSE:TX). Income tax charges totalled $142 million in the third quarter of 2013, equivalent to 31.9% of income before equity in earnings of associated companies and income tax, compared to 26.4% in the previous quarter and 24.4% in the third quarter of 2012. In September 2013, Argentina enacted a law that amends its Income tax law. The law includes a new 10% withholding tax on dividend distributions made by Argentine companies to foreign beneficiaries. Accordingly, as of September 30, 2013, we recorded an income tax provision of $45 million, for the deferred tax liability on reserves for future dividends at our Argentine subsidiaries. Results attributable to non-controlling interests amounted to gains of $14 million in the third quarter of 2013, compared to gains of $12 million in the previous quarter and gains of $1 million in the third quarter of 2012. In the third quarter of 2013, these results were mainly attributable to minority interests at our Japanese subsidiary NKKTubes. Cash Flow and Liquidity of 2013 Third Quarter Net cash provided by operations during the third quarter of 2013 was $753 million, compared to $611 million in the previous quarter and $491 million in the third quarter of 2012. Working capital decreased by $239 million during the third quarter of 2013, compared to a decrease of $56 million in the previous quarter and an increase of $107 million in the third quarter of 2012. The decrease in working capital in the third quarter of 2013, was mainly due to a decrease in trade receivables following lower sales. Capital expenditures amounted to $206 million in the third quarter of 2013, compared to $180 million in the previous quarter and $187 million in the third quarter of 2012. Our net cash (cash and other current investments less total borrowings) increased to $785 million, at the end of the third quarter of 2013, from $214 million at the end of the previous quarter. Analysis of 2013 First Nine Months Results 9M 2013 9M 2012 Increase/(Decrease) Net sales ($ million) (2%) Operating income ($ million) (10%) Net income ($ million) (13%) Shareholders’ net income ($ million) (14%) Earnings per ADS ($) (14%) Earnings per share ($) (14%) EBITDA* ($ million) (4%) EBITDA margin (% of net sales) 25.9% 26.5% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) and in 9M 2012 excludes a non-recurring gain of $49 million, recorded in Other operating income corresponding to a tax related lawsuit collected in Brazil. Tubes Sales volume (thousand metric tons) 9M 2013 9M 2012 Increase/(Decrease) Seamless (3%) Welded (9%) Total (5%) Tubes 9M 2013 9M 2012 Increase/(Decrease) (Net sales - $ million) North America (20%) South America 7% Europe (14%) Middle East & Africa 72% Far East & Oceania 3% Total net sales ($ million) (2%) Operating income ($ million) (10%) Operating margin (% of sales) 20.6% 22.6% Net sales of tubular products and servicesdecreased 2% to $7,333 million in the first nine months of 2013, compared to $7,445 million in the first nine months of 2012, reflecting a 5% decrease in volumes and a 4% increase in average selling prices. Operating income from tubular products and servicesdecreased 10% to $1,512 million in the first nine months of 2013, from $1,680 million in the first nine months of 2012, reflecting a 2% decrease in sales and a reduction of 200 basis points in the operating margin. Others 9M 2013 9M 2012 Increase/(Decrease) Net sales ($ million) (6%) Operating income ($ million) 83 91 (9%) Operating margin (% of sales) 14.1% 14.4% Net sales of other products and servicesdecreased 6% to $590 million in the first nine months of 2013, compared to $631 million in the first nine months of 2012, mainly due to lower sales of industrial equipment in Brazil, coiled tubing and tubes for electric conduit, partially offset by higher sales of sucker rods. Operating income from other products and servicesdecreased 9% to $83 million in the first nine months of 2013, compared to $91 million during the first nine months of 2012, reflecting lower sales and stable margins. SG&Aamounted to $1,444 million, or 18.2% of net sales during the first nine months of 2013, compared to $1,390 million, or 17.2% in the same period of 2012. The increase in SG&A expenses was mainly due to higher selling expenses associated with higher shipments to the Middle East and Africa and an increase in provisions for contingencies and doubtful accounts. Financial resultswere a loss of $37 million in the first nine months of 2013 compared to loss of $35 million in the same period of 2012. Equity in earnings of associated companiesgenerated a gain of $34 million in the first nine months of 2013, compared to a gain of $31 million in the first nine months of 2012. These gains were derived mainly from our equity investment in Ternium. Income tax chargestotalled $426 million in the first nine months of 2013, equivalent to 27.3% of income before equity in earnings of associated companies and income tax, compared to $429 million in the first nine months of 2012, equivalent to 24.7% of income before equity in earnings of associated companies and income tax. In September 2013, Argentina enacted a law that amends its Income tax law. The law includes a new 10% withholding tax on dividend distributions made by Argentine companies to foreign beneficiaries. Accordingly, as of September 30, 2013, we recorded an income tax provision of $45 million, for the deferred tax liability on reserves for future dividends at our Argentine subsidiaries. Income attributable to non-controlling interestsamounted to $24 million in the first nine months of 2013, compared to $10 million in the first nine months of 2012, mainly due to improved results at our Japanese subsidiary NKKTubes. Cash Flow and Liquidity of 2013 First Nine Months During the first nine months of 2013, net cash provided by operations was $1,928 million, compared to $1,514 million in the same period of 2012. Working capital decreased by $312 million in the first nine months of 2013, compared with an increase of $56 million in the first nine months of 2012. Capital expenditures amounted to $570 million in the first nine months of 2013, compared with $588 million in the same period of 2012. Our financial position changed from net debt of $271 million at the beginning of the year to net cash of $785 million at September 30, 2013. Conference call Tenaris will hold a conference call to discuss the above reported results, on November 7, 2013, at 09:00 a.m. (Eastern Time). Following a brief summary, the conference call will be opened to questions. To access the conference call dial in +1 866 515.2908 within North America or +1 617 399.5122 Internationally. The access number is “98924335”. Please dial in 10 minutes before the scheduled start time. The conference call will be also available by webcast at www.tenaris.com/investors. A replay of the conference call will be available on our webpage http://ir.tenaris.com/ or by phone from 01:00 pm on November 7 through 12:00 am on November 14. To access the replay by phone, please dial +1 888 286.8010 or +1 617 801.6888 and enter passcode “48749346” when prompted. Some of the statements contained in this press release are “forward-looking statements”. Forward-looking statements are based on management’s current views and assumptions and involve known and unknown risks that could cause actual results, performance or events to differ materially from those expressed or implied by those statements. These risks include but are not limited to risks arising from uncertainties as to future oil and gas prices and their impact on investment programs by oil and gas companies. Press releases and financial statements can be downloaded from Tenaris’s website at www.tenaris.com/investors. Consolidated Condensed Interim Income Statement (all amounts in thousands of U.S. dollars) Three-month period ended September 30, Nine-month period ended September 30, Continuing operations Unaudited Unaudited Net sales Cost of sales ) Gross profit Selling, general and administrative expenses ) Other operating income (expense) net ) ) Operating income Interest income Interest expense ) Other financial results ) Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax ) Income for the period Attributable to: Owners of the parent Non-controlling interests Consolidated Condensed Interim Statement of Financial Position (all amounts in thousands of U.S. dollars) At September 30, 2013 At December 31, 2012 Unaudited ASSETS Non-current assets Property, plant and equipment, net Intangible assets, net Investments in associated companies Other investments Deferred tax assets Receivables Current assets Inventories Receivables and prepayments Current tax assets Trade receivables Available for sale assets Other investments Cash and cash equivalents Total assets EQUITY Capital and reserves attributable to owners of the parent Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings Deferred tax liabilities Other liabilities Provisions Current liabilities Borrowings Current tax liabilities Other liabilities Provisions Customer advances Trade payables Total liabilities Total equity and liabilities Consolidated Condensed Interim Statement of Cash Flow Three-month period ended September 30, Nine-month period ended September 30, (all amounts in thousands of U.S. dollars) Unaudited Unaudited Cash flows from operating activities Income for the period Adjustments for: Depreciation and amortization Income tax accruals less payments ) ) Equity in earnings of associated companies ) Interest accruals less payments, net ) ) ) Changes in provisions ) Changes in working capital ) ) Other, including currency translation adjustment ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) Acquisition of subsidiaries and associated companies - ) - ) Proceeds from disposal of property, plant and equipment and intangible assets Dividends received from associated companies - 6 Changes in investments in short terms securities ) Net cash used in investing activities ) Cash flows from financing activities Dividends paid - - ) ) Dividends paid to non-controlling interest in subsidiaries ) - ) ) Acquisitions of non-controlling interests - ) ) ) Proceeds from borrowings Repayments of borrowings ) Net cash (used in) provided by financing activities ) ) ) (Decrease) Increase in cash and cash equivalents ) ) ) Movement in cash and cash equivalents At the beginning of the period Effect of exchange rate changes ) ) (Decrease) Increase in cash and cash equivalents ) ) ) At September 30, At September 30, At September 30, Cash and cash equivalents Cash and bank deposits Bank overdrafts ) ) ) )
